DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 23 is objected to because of the following informalities:  claim 23 has an extra period which is being interpreted as a minor grammatical error.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  claim 2 is missing a period which is being interpreted as a minor grammatical error.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the vacuum apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the discrete units" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the cassette" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the recesses" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the cassette" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate corrective action is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 6-9, 12, 16, 19, 20, 22 and 107 are rejected under 35 U.S.C. 103 as being unpatentable over Keselowsky et al. (WO 2017/049066 A1 – hereafter ‘066).
It should be noted that the ‘066 reference qualifies as both prior art under 35 U.S.C. 102a1 and 102a2.  
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Additionally, although reference Keselowsky et al. (WO 2017/049066 A1) may have been excepted as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).	
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).

‘066 discloses a three-dimensional cell culture (Abstract) that includes the following limitations for claim 1: 
“A microscopy-enabled bioreactor system”: ‘066 discloses a bioreactor that can be used with a microscope ([0133]).  
“one or more bioreactor units,”: ‘066 discloses a bioreactor ([0006];[0007]; [0133]).  
“wherein each of the one or more bioreactor units include a sample well filled with a three-dimensional growth medium”: ‘066 also discloses that the bioreactor includes a sample well filled with a three-dimensional growth medium ([0027]).  
“the 3D cell culture medium comprises a plurality of hydrogel particles and a liquid cell culture medium wherein the hydrogel particles are swelled with the liquid cell culture medium to form a granular gel”: ‘066 discloses that the 3D cell culture includes a plurality of hydrogel particles that swell in the liquid cell culture medium to form a granular gel ([0042]).  
“a medium collection chamber fluidly connected to the sample well by a first filter material”: ‘066 discloses an outflow chamber ([0086]; [0087]) that is separated from the culture chamber by a filter membrane ([0087]).  
“wherein the system is configured so that application of negative gage pressure to the medium collection chamber or positive pressure to the sample well actively permeates fluid from the sample well through the three-dimensional cell growth medium, through the first filter material and finally into the medium collection chamber”: The system of ‘066 is fully capable of using negative gage pressure to remove fluid from the sample well, through the filter and into the collection chamber ([0087]).  
“wherein the first filter material has a porosity smaller than the size of the swollen hydrogel particles”: The filter of ‘066 has a pore size arranged to prevent the passing of the hydrogel ([0087]).  
With regards to the limitation of “wherein the bottom of the sample well is optically transparent”, however, the applied reference discloses the claimed invention except for the material used for the sample well.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to employ a sample well made of a transparent material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125, USPQ 416.  
‘066 discloses the following limitations for claim 107:
“A method of using a perfusion-enabled bioreactor”: ‘066 discloses a method of using a perfusion enabled bioreactor ([0083]).  
“providing one or more bioreactor systems of claim 1”: ‘066 provides the bioreactor of claim 1 (see the rejection of claim 1).  
“providing a biological sample”: ‘066 discloses providing a biological sample ([0051]).  
“providing a 3D growth media”: ‘066 discloses providing a 3D growth medium ([0046]; [0051]; [00122]).  
“placing the 3D growth media in a culture chamber of the bioreactor”: ‘066 places the 3D growth medium within the chamber ([0028]).  
“pipetting the biological sample into the 3D growth media”: ‘066 discloses pipetting sample into the 3D growth media ([0046]; [0083]).  
“applying a positive or negative gage pressure to the bioreactor thereby drawing fluid into the 3D growth media through active perfusion”: ‘066 discloses applying a pressure to move the fluid into the 3D growth media ([0051]).  
For claim 4, ‘066 discloses using a vacuum pump to move fluid out of the chamber ([0085]).  
For claim 6, ‘066 discloses that collection chamber would have a vacuum port that is connected to the vacuum pump ([0085]). 
For claim 7, ‘066 discloses a plurality of vessels (Fig. 6A & 6B; [0099]) that are being interpreted as the isolated wells.  
For claims 8 and 9, ‘066 discloses that the wells are injected by the use of a pipette ([0046]) which would be fluidly connected to one or more than one reservoir.  
For claim 12, the growth medium of ‘066 has a yield stress that goes through a phase change with the application of energy ([0033]; [0045]).  
For claim 16, ‘066 discloses that cells are placed in the region of the 3D cell culture medium ([0029]).  
For claim 19, the chambers of ‘066 are discrete units not in fluid communication with each other by a horizontal flow path (Fig. 6A & 6B; [0099]). 
For claim 20, the chambers of ‘066 are within a tray (tray 610; Fig. 6A & 6B; [0099]) where the tray is being interpreted as a cassette.  
For claim 22, ‘066 discloses that the tray has a plurality of recesses that can fit the individual bioreactor units (tray 610; Fig. 6A & 6B; [0099]).

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Keselowsky et al. (WO 2017/049066 A1 – hereafter ‘066) in view of Grier, JR et al. (US 2015/0125942 A1 – hereafter ‘942).
It should be noted that the ‘066 reference qualifies as both prior art under 35 U.S.C. 102a1 and 102a2.  
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Additionally, although reference Keselowsky et al. (WO 2017/049066 A1) may have been excepted as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).	
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).

‘066 differs from claim 18 regarding the use of a pipette guide.  
‘942 discloses a system that is used for the placement of samples within a culture plate (Abstract) that for claim 18 includes a lid with pipette guides (guides 404) that position the pipette at a certain height within the well (Fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the pipette guides of ‘942 within ‘066 in order to guide each pipette to a targeted well.  The suggestion for doing so at the time would have been in order to guide each pipette to a precise location ([0042]).  

Claim(s) 25 is rejected under 35 U.S.C. 103 as being unpatentable over Keselowsky et al. (WO 2017/049066 A1 – hereafter ‘066) in view of Joseph et al. (US 2010/0009335 A1 – hereafter ‘335).
It should be noted that the ‘066 reference qualifies as both prior art under 35 U.S.C. 102a1 and 102a2.  
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Additionally, although reference Keselowsky et al. (WO 2017/049066 A1) may have been excepted as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).	
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).

‘066 differs from claim 25 regarding the use of a heat source, however, a heat source to heat a multi-well plate or cassette is well-known and conventional within the biological arts and would have been obvious to one of ordinary skill in the art at the time of filing barring evidence to the contrary.  
‘335 discloses a system that uses isolated tissue culture devices (Abstract) that for claim 25 includes using a micro-heater to heat the multi-well plates ([0071]; [0086]; Fig. 16B).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the heater of ‘335 within ‘066 in order to obtain the predictable result of heating the more than one wells of the bioreactor.  The suggestion for doing so at the time would have been in order to allow accurate and uniform heating of the wells of the plate ([0071]).  

Allowable Subject Matter
Claims 43 and 64 are allowed.
The following is an examiner’s statement of reasons for allowance: for claim 43, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a high-throughput bioreactor system that includesa well plate, wherein the well plate comprises a plurality of apertures, each of the plurality of apertures comprising a sample well filled with a three-dimensional (3D) cell growth medium, wherein the 3D cell culture medium comprises a plurality of hydrogel particles and a liquid cell culture medium, wherein the hydrogel particles are swelled with the liquid cell culture medium to form a granular gel; a filter; a center plate, the center plate comprising a plurality of apertures; and a base plate, the base plate comprising one or more medium collection chambers fluidly connected to the sample well by a filter material; wherein the bottom of the well plate is configured to mate with the top of center plate and sandwich the filter, the bottom of the center plate configured to mate with the top of the base plate, so that when mated, the sample wells of the well plate are in fluidic communication with the center plate through the filter, the center plate being in fluidic communication with the one or more medium collection chambers thereby forming a plurality of bioreactors having a vertical fluid flow path from the well plate through the filter and center plate to the base plate; wherein the system is configured so that application of negative gage pressure to the medium collection chamber actively draws fluid from the sample well where it permeates the three-dimensional cell growth medium, through the filter, and finally into the medium collection chamber; wherein the filter material has a porosity smaller than the size of the swollen hydrogel particles.
For claim 64, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a dual-flow bioreactor system that includes a first liquid reservoir; a sample well, wherein the sample well is filled with a three-dimensional (3D) cell growth medium, wherein the 3D cell culture medium comprises a plurality of hydrogel particles and a liquid cell culture medium, wherein the hydrogel particles are swelled with the liquid cell culture medium to form a granular gel; a first medium collection chamber; a second liquid reservoir; a second medium collection chamber; a first vacuum apparatus; a second vacuum apparatus; wherein the first vacuum apparatus is operably connected to the first medium collection chamber; wherein the second vacuum apparatus is operably connected to the second medium collection chamber; wherein the first liquid reservoir is in fluidic communication with the sample well through a first filter material, which is in fluid communication with the first medium collection chamber through the first filter material, thereby forming a first perfusion flow path, wherein the first filter material has a porosity smaller than the size of the swollen hydrogel particles; wherein the second liquid reservoir is in fluidic communication with the sample well through a second filter material, which is in fluidic communication with the second medium collection chamber through the second filter media, thereby forming a second perfusion flow path, wherein the second filter material has a porosity smaller than the size of the swollen hydrogel particles; wherein the system is configured so that the first flow path and second flow path are orthogonal to one another and at different heights in the sample well from the bottom of the system; wherein the system is further configured so that application of negative gage pressure to the first medium collection chamber, second medium collection chamber, or both, actively draws fluid from the first liquid reservoir, the second liquid reservoir, or both, where it permeates the three-dimensional cell growth medium, through the first filter, the second filter, or both, and finally into the first medium collection chamber, the second collection chamber, or both.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2, 10, 11, 17, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  for claim 2, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole where a liquid medium reservoir fluidly connected to the sample well by a second filter material, wherein the system is further configured so that the application of negative gage pressure to the medium collection chamber or positive pressure to the liquid medium reservoir perfuses fluid from the liquid medium reservoir, through the second filter material then through the three-dimensional cell growth medium, through the first filter material, and finally into the medium collection chamber.
For claim 10, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole where the system has an annular arrangement comprising an outer ring, a middle ring, and a central chamber, wherein the liquid medium reservoirs is located in the outer ring, wherein the sample well is located in the middle ring, and wherein the center chamber is the medium collection chamber.
For claim 11, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole where the system has an annular arrangement comprising an outer ring and a central chamber, wherein the sample well is located in the central chamber, wherein the medium collection chamber is located in the outer ring, and wherein the liquid medium reservoirs is located above the sample well in the central chamber.
For claim 17, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole the system were the one or more bioreactor units are configured for a horizontal flow path of fluid from the liquid medium reservoir to the sample well to the medium collection chamber.
Claim 32 would be allowable for the same reasons as claim 17.   
For claim 19, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole the system were the one or more bioreactor units are configured for a horizontal flow path of fluid from the liquid medium reservoir to the sample well to the medium collection chamber.

Claims 5, 21 and 23  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
For claim 5, the prior art fails to teach or fairly suggest the system where vacuum apparatus comprises a screw- driven actuator, the screw-driven actuator comprising a set actuation screw rotatably mounted within the medium collection chamber configured to actively provide negative gauge pressure to the medium collection chamber.
For claim 21, the prior art fails to teach or fairly suggest the system where each of the discrete units comprises three or more apertures or annular frustroconical recesses on a bottom surface configured to receive a protrusion extending toward the top of the discrete unit. 
For claim 23, the prior art fails to teach or fairly suggest the system where each of the recesses of the bottom surface comprises three or more tapered frustroconical posts extending upwards from the bottom surface and tapering towards an end distal to the bottom surface, each of the tapered posts configured to protrude into and securely mate with the apertures or annular frustroconical recesses of the discrete bioreactor units.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harris et al. (GB 2,367,069 A) which discloses a perfusion chamber for an electrophysiology device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799